DETAILED ACTION
The instant application having Application No. 16/583,829 filed on September 26, 2019 is presented for examination by the examiner. Claims 1-14 are pending. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on April 22, 2019 (KR10-2019-0046666) and July 19, 2019 (KR10-2019-0087362.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first OIS ball located on a first surface between the first OIS carrier and the base, which is parallel to an optical axis; and a second OIS ball located on a second surface between the second OIS carrier and the AF carrier, which is perpendicular to the optical axis and the first surface,” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “a first OIS ball located on a first surface between the first OIS carrier and the base, which is parallel to an optical axis;” is indefinite because it is unclear what needs to be parallel to an optical axis: the first OIS ball, the first surface, the first OIS carrier or the base. For the purpose of examination it will be assumed that it is the base which needs to have a portion parallel to an optical axis. However, even if this is the intended meaning, clarification of the above limitation is needed.
Further regarding claim 13, the limitation “a second OIS ball located on a second surface between the second OIS carrier and the AF carrier, which is perpendicular to the optical axis and the first surface,” is indefinite because it is unclear what needs to be perpendicular to the optical axis and the first surface: the second OIS ball or the second surface. For the purpose of examination it will be assumed that it is the second surface which needs to be perpendicular to the optical axis and the first surface. However, even if this is the intended meaning, clarification of the above limitation is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. USPGPub 20170108705 (hereafter Yu).
Regarding claim 1, Yu teaches (Figs. 18-23) “An actuator (220, 230 and 240) for a camera (camera module 200), comprising: 
a base (guide member 224b, which is a “base” in that it is the stator to which the OIS carrier 220 relatively moves) having an inner space formed therein (space to the right of 224b in which OIS carrier 220 is positioned); 
a first optical image stabilization (OIS) carrier (first OIS stabilizer 220) accommodated in the base (OIS 220 is inside of 224) to move in a first direction (Y direction, paragraph 186: “guiding the lens carrier 221 to be moved in the second direction (Y axis)”) perpendicular to an optical axis direction (the Y direction is perpendicular to the Z direction of the optical axis); and 
a first OIS ball (224a) located between an inner side of a side surface of the base (side with first guide member 260) and an outer side of a side surface of the first OIS carrier (paragraph 184: “The pair of guide holes 224a may be provided on a side surface of the lens carrier 221 to face the guide member 224b”), 
wherein the first OIS carrier linearly moves in the first direction along the side surface of the base (paragraph 186: “guiding the lens carrier 221 to be moved in the second direction (Y axis)” this is a linear movement in that the movement is guided by straight/linear guide holes 224a).”
Regarding claim 2, Yu teaches “the actuator for a camera according to claim 1, further comprising: 
a first OIS magnet (first magnet 222) provided to the first OIS carrier (paragraph 189: “the first magnet 222 of the first OIS stabilizer 220”); and 
a first OIS coil (first coil 223, positioned on the coil supporting member 280) configured to give a driving force to the first OIS magnet (paragraph 220: “if power is applied to the first coil 223, the lens 
Regarding claim 3, Yu teaches “the actuator for a camera according to claim 2, further comprising: 
a first guide line (first guide member 260) formed at the inner side of the side surface of the base (see Fig. 18, 260 is on the inner side surface of base 224b) to extend in the first direction (260 has an extent in the first direction); and 
a first groove line (guide holes 224a) formed at the outer side of the side surface of the first OIS carrier (see position of 224a on the outer side surface of lens carrier 221) to extend in the first direction (see extent of 224a in Y-direction in Fig. 18), 
wherein the first OIS ball (224c) is located between the first guide line and the first groove line (See Fig. 18 and e.g. paragraph 222 “the pair of guide holes 224a and the first guide member 260 may face each other, with the ball bearings 224c disposed therebetween”).
Regarding claim 13, Yu teaches “An actuator (220, 230 and 240) for a camera (camera module 200), comprising: 
a base (base 231) having an inner space formed therein (together with housing 230a the base and housing have an interior space that encloses 220, 230 and 240); 
a first optical image stabilization (OIS) carrier (second OIS stabilizer 230) accommodated in the base (230 is on the base 231, and accommodated in the interior space formed by the base and the housing); 
a second OIS carrier (first OIS stabilizer 220) accommodated in the first OIS carrier (most easily seen in Figs. 21 and 23); 
an autofocus (AF) carrier (AF actuator 240) located between the first OIS carrier and the second OIS carrier (most easily seen in Fig. 23); 

a second OIS ball (ball bearing 224c) located on a second surface between the second OIS carrier and the AF carrier (horizontal surfaces of guide holes 224a along the Y direction), which is perpendicular to the optical axis and the first surface (the horizontal extent of guide holes 224a along the Y direction is perpendicular to the optical axis in the Z direction and the side surfaces of 233 that extend in both the Z direction and the X direction), 
wherein the first OIS carrier linearly moves in a first direction perpendicular to the optical axis (Y-axis direction) together with the AF carrier and the second OIS carrier on the first surface (paragraph 234 “the second OIS stabilizer … moving the lens carrier, the first OIS stabilizer and the AF actuator in the first direction (X axis).”).”
Regarding claim 14, Yu teaches “A camera module (camera module 200), comprising the actuator for a camera according to claim 1 (see claim 1 above).”

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “an AF ball located between the inner side of the side surface of the first OIS carrier and an outer side of a side surface of the AF carrier.” In particular Yu 
Claims 5-12 depend from claim 4 and are allowable for at least the reasons stated above. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872